Case 1:20-cv-05415-GBD Document 35

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FARIDAAKTER, = :
Plaintiff, :
-against- |
TRANS UNIOIN, LLC, | 20 Civ. 3415 (GBD)
Defendant. :
ov ec eee eee eceeeeeeceeececeeeeeee, :

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that Plaintiff and the remaining Defendant Trans Union,
LLC have settled this matter, the Clerk of Court is hereby ORDERED to close the above-captioned
action, without prejudice to restoring the action to this Court’s docket if an application to restore
is made within thirty (30) days.

The January 20, 2021 conference is canceled.
Dated: January 19, 2021

New York, New York

SO ORDERED.

Fonene BDirteirks

Cho B. DANIELS

nited States District Judge

 

 
